Nicholson, C. J.,
delivered the opinion of the court.
Barton was indicted in the County Court of Obion county for carrying a pistol not openly in his hands, and upon conviction was fined ten dollars. A motion was made to quash the indictment, but was overruled.
The proof shows that defendant was riding along the public road from Troy with a navy six in a scabbard hung to the horn of his saddle.
The motion to quash the indictment was properly overruled.
The charge was that defendant “ unlawfully did carry a certain pistol, it not being openly in his hands, and that he was not an officer,” etc. It is *106indictable to carry any kind of pistol except an army pistol or navy six, and that can be carried lawfully only openly in the hands. The charge is sufficiently descriptive of the offense.
There is no error in the charge of the court or in the finding of the jury.
Judgment affirmed.